Name: Council Directive 95/25/EC of 22 June 1995 amending Directive 64/432/EEC on health problems affecting intra- Community trade in bovine animals and swine
 Type: Directive
 Subject Matter: agricultural activity;  health;  means of agricultural production;  trade policy
 Date Published: 1995-10-11

 Avis juridique important|31995L0025Council Directive 95/25/EC of 22 June 1995 amending Directive 64/432/EEC on health problems affecting intra- Community trade in bovine animals and swine Official Journal L 243 , 11/10/1995 P. 0016 - 0016COUNCIL DIRECTIVE 95/25/ECof 22 June 1995amending Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swineTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 3 (3) of Directive 64/432/EEC (4) lays down the conditions to be fulfilled by bovine animals intended for trade; Whereas with a view to these rules being extended to cover the placing on the market of the said animals, account should be taken of the improvement in the situation in Member States with regard to brucellosis and tuberculosis, HAS ADOPTED THIS DIRECTIVE: Article 1The following paragraph (g) shall be added to Article 3 (3) of Directive 64/432/EEC: '(g) by way of derogation from (a) and (b) above, not be subject to the test requirements laid down in the said (a) and (b) in the case of bovine animals aged less than 30 months intended for meat production which: - come from a herd officially tuberculosis-free and officially brucellosis-free, - are identified by a special mark at the time of their dispatch and remain under supervision until their slaughter, - have not come into contact during transport with bovine animals not coming from herds officially free from those diseases, and provided that: - these arrangements are restricted to trade between Member States with the same health status with regard to tuberculosis and brucellosis, - the Member State of destination takes all necessary measures to avoid any contamination of indigenous herds;'. Article 21. Member States shall bring into force the laws, regulations and administrative provisions comprising possible sanctions necessary to comply with this Directive not later than 31 December 1995. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive. Article 3This Directive shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 4This Directive is addressed to the Member States. Done at Brussels, 22 June 1995. For the CouncilThe PresidentPh. VASSEUR(1) OJ No C 33, 2. 2. 1994, p. 1. (2) OJ No C 128, 9. 5. 1994, p. 105. (3) OJ No C 133, 16. 5. 1994, p. 31. (4) OJ No 121, 29. 7. 1964, p. 1977. Directive as last amended by the 1994 Act of Accession.